ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Article 691, P. C., relating to search warrants in liquor cases, provides that a search warrant in the ordinary form may issue to search a private residence if any “part of it is used as a store, shop, hotel or boarding house, or for some purpose other than a private residence.” The testimony in this case shows without contradiction that appellant had been serving meals in the room of his house in which the intoxicating liquor was found; also without contradiction that it contained a counter at which were seven or eight stools, and that parties had seen groups at this counter eating barbecue. It was referred to as a sort of restaurant by one witness and by .another as an eating place. Neither appellant nor any member of his family took the witness stand or attempted to dispute the proposition that this characterization of this room was correct or to show that it was used only as a private residence. We .still think the trial court not in error in his failure, under the facts of this case, to define a private residence.
The motion for rehearing will be overruled.

Overruled.